UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4604



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE VASHON HILLIARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:06-cr-00429-WLO)


Submitted:   February 13, 2008            Decided:   March 10, 2008


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre Vashon Hilliard appeals the seventy-eight month

sentence he received following his guilty plea to one count of

being a felon in possession of a firearm, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2) (2000).     Finding no error, we affirm.

           The district court accepted Hilliard’s guilty plea, and

a presentence report (“PSR”) was completed.               Hilliard’s base

offense level of twenty-four was increased four levels, pursuant to

U.S. Sentencing Guidelines Manual § 2K2.1(a)(2), (b)(6) (2006)

(“USSG”), because Hilliard possessed the firearm in connection with

a drug offense — possession with intent to sell marijuana.

           Hilliard agreed to the Guidelines calculation set forth

in the PSR, which the district court adopted without objection.

Defense   counsel   noted   Hilliard’s   concern   that   the   four-level

enhancement raised a potential Blakely1 issue, because Hilliard did

not admit to the factual basis for the enhancement and the facts

supportive of it had not been proven to a jury.2             The district

court did not specifically address this contention.

           Prior to sentencing Hilliard, the district court offered

the following statement:



     1
      Blakely v. Washington, 542 U.S. 296 (2004).
     2
      Counsel acknowledged that, in light of United States v.
Booker, 543 U.S. 220 (2005), he had “no legal basis” for the
objection, and that he raised the issue only because Hilliard was
“troubled” by it.

                                 - 2 -
       The Court has reviewed the sentencing guidelines and
       35533 and all the parts of 3553, and the Court cannot
       find that the sentence outside the guideline range is
       more affective of that which is inside the guideline
       range, and, therefore, the Court finds a reasonable
       sentence considering all factors to be . . . 78 months.

This appeal followed.

             Hilliard first contends the district court improperly

afforded the sentencing range calculated pursuant to the Guidelines

a presumption of reasonableness.

             As   recently      determined       by   the   Supreme    Court,

“[r]egardless of whether the sentence imposed is inside or outside

the Guidelines range, the appellate court must review the sentence

under an abuse-of-discretion standard.”           Gall v. United States, __

U.S. __, 128 S. Ct. 597 (2007).         Appellate courts remain charged

with reviewing      sentences for reasonableness.           Id. at 594, 597.

Reasonableness review requires appellate consideration of both the

procedural and substantive reasonableness of a sentence.              Id. at

597.

             In   determining    whether     a   sentence   is   procedurally

reasonable, this court first assesses whether the district court

properly calculated the defendant’s advisory Guidelines range. Id.

at 596-97.    This court must then assess whether the district court

considered the § 3553(a) factors and any arguments presented by the

parties, selected a sentence based on “clearly erroneous facts,” or



       3
        18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

                                    - 3 -
failed to sufficiently explain the selected sentence.           Id. at 597;

United States v. Pauley, __ F.3d __, 2007 WL 4555520, *5 (4th Cir.

Dec. 28, 2007).       Finally, this court reviews the substantive

reasonableness of the sentence, “taking into account the ‘totality

of the circumstances, including the extent of any variance from the

Guidelines range.’” Pauley, 2007 WL 4555520, *5 (quoting Gall, 128

S. Ct. at 597).     This court may afford sentences that fall within

the   properly     calculated    Guidelines   range    a    presumption    of

reasonableness, see id., a presumption permitted by the Supreme

Court.   Rita v. United States, __ U.S. __, 127 S. Ct. 2456, 2459,

2462 (2007).

           Upon reviewing the record, we conclude that, although the

district   court    used   the   word   “reasonable”   in   describing    the

sentence it would impose, this choice of verbiage does not render

Hilliard’s sentence procedurally unreasonable.         The district court

clearly understood and adhered to the proper sentencing procedure.

The district court reiterated the interplay between the Guidelines

and the § 3553(a) factors at both the Rule 11 and the sentencing

hearings, and at sentencing, the district court specifically stated

it had considered them both in reaching a sentencing determination.

Hilliard lodged no objection regarding the calculation of his

Guidelines range in the PSR, which the district court adopted

without change.       Accordingly, the district court was under no

obligation to further articulate the reasons for the sentence


                                    - 4 -
imposed, which fell within the Guidelines range and well below the

ten-year statutory maximum.     See Rita, 127 S. Ct. at 2468.

          Hilliard    next    ascribes   error    to   the   four-level

enhancement imposed for possessing the firearm in connection with

commission of a drug offense.      Hilliard maintains application of

this enhancement violated his Fifth and Sixth Amendment rights

because it was based on uncharged, unadmitted conduct that was not

proven to a jury beyond a reasonable doubt, but instead found by

the district court by a preponderance of the evidence.

          Hilliard’s contention lacks support in the record.           The

facts supporting the drug enhancement were set forth at the Rule 11

hearing and in the PSR.      Hilliard raised no objection.       Hilliard

may not, at this late stage, assert the conduct underlying this

enhancement was unadmitted.

          Moreover,   as   Hilliard   correctly   acknowledges    in   his

brief, Booker did not truncate the district court’s authority to

find facts supporting enhancements using the preponderance of the

evidence standard.    See United States v. Morris, 429 F.3d 65, 72

(4th Cir. 2005). Despite Hilliard’s protestations to the contrary,

Rita did not overrule Morris or otherwise diminish the district

court’s authority and obligation to make factual determinations to

assess the calculation of a defendant’s advisory Guidelines range.

See Rita, 127 S. Ct. at 2465-66 (“This Court’s Sixth Amendment

cases do not automatically forbid a sentencing court to take


                                 - 5 -
account   of   factual   matters   not   determined   by   a   jury    and   to

increase the sentence in consequence.”).

            For the foregoing reasons, we affirm the district court’s

judgment.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                   - 6 -